DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received September 21, 2021.  Claims 1-3, 5-12, and 14-18 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8 and 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Doi, US 2015/0275133.
Doi teaches a facial cleanser comprising 15% C18 internal olefin sulfonate and 3% polydimethylsiloxane (¶265).  As this IOS contains no C16, the ratio is zero, and within the range claimed.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.
Obviously, a facial cleanser is not for treating textile fibers, but a composition is claimed.  If applicants are granted a patent for a composition, they can use it for any purpose, not just for treating textiles.
Applicants have traversed this rejection on the grounds the ratio of C16 to C18 IOS is four, which is outside the range claimed.  This is true, however the facial cleanser contains no C16 IOS.

Claims 1-3, 5-8 and 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Terazaki et al, US 2014/0079658.
Terazaki et al teach a hair cleansing agent comprising 6% C18 internal olefin sulfonate and 1% polydimethylsiloxane (¶148, example 2).  As this IOS contains no C16, the ratio is zero, and within the range claimed.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.
Obviously, a hair cleanser is not for treating textile fibers, but a composition is claimed.  If applicants are granted a patent for a composition, they can use it for any purpose, not just for treating textiles.

All remaining rejections set forth in the previous action are withdrawn in view of applicants’ amendment and response.

Allowable Subject Matter
Claims 9-12 and 14-17 are allowed.  The prior art does not teach the IOS claimed for cleaning textiles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761